SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2010 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. Corporate Taxpayers ID (CNPJ/MF) No. 01.545.826/0001-07 NIRE 35.300.147.952 Publicly-Held Company MINUTES OF THE EXTRAORDINARY GENERAL SHAREHOLDERS MEETING HELD ON OCTOBER 14, 2010 1. Date, Time and Place : On October 14, 2010, at 10:00 a.m., at the Companys headquarters, located in the city of São Paulo, State of São Paulo, at Avenida das Nações Unidas, 8,501, 19 th floor. 2. Call Notice : The call notice was published in the Diário Oficial do Estado de São Paulo, on September 10, 11 and 14, 2010, pages 15, 06 and 09, respectively, and in the O Estado de São Paulo newspaper, on September 10,11 and 14, 2010, pages b-5, b-23 and b-6, respectively . 3. Attendance : Shareholders representing more than 53 % of the Companys total and voting capital, as per the signatures in the Shareholders Attendance Book. Also present Messrs. Wilson Amaral de Oliveira and Alceu Duilio Calciolari, Chief Executive Officer and Chief Financial and Investor Relations Officer, respectively. 4. Presiding Board : Chairman : Wilson Amaral de Oliveira. Secretary : Fabiana Utrabo Rodrigues. 5. Agenda : (i) to elect two new members to occupy vacant seats on the Companys Board of Directors, in addition to the ones that are currently elected; (iv) to adjust the global amount to be paid as remuneration to Companys management in 2010, in view of the increase of number of members of the Board of Directors. 6. Resolutions : 6.1. To record that the Minutes related to this Annual General Shareholders Meeting will be drawn-up in summary form and published without the signatures of the shareholders, as permitted by paragraphs 1 and 2 of Article 130 of Law No. 6,404/76; 6.2. To approve , by majority vote and with no restrictions, the election of two new effective members to occupy vacant seats on the Companys Board of Directors, in addition to the ones that are currently elected, for a term of office ending on the date of the Annual General Shareholders Meeting to be held in 2012, pursuant to the recommendation of the Companys Nomination and Corporate Governance Committee, as follows: ( i ) Wilson Amaral de Oliveira , Brazilian citizen, married, businessman, bearer of the Brazilian Identity Card (RG) No. 6.269.899, issued by SSP/SP, and enrolled with the Individual Taxpayers Registry (CPF/MF) under No. 527.350.108-30, with offices located at the City of São Paulo, State of São Paulo, Avenida das Nações Unidas 8.501, 19 th floor; and; as independent member, ( ii ) Renato de Albuquerque , Brazilian, married, architect, bearer of the Brazilian Identity Card (RG) No. 856.180 SSP/SP, enrolled with Individual Taxpayers Registry (CPF/MF) under No. 007.477.268-68, resident and domiciled in the City of Barueri, State of São Paulo, Alameda Noruega 316, Alphaville Residencial 1. 2 6.3. Therefore, the Company’s Board of Directors will have the following members, for a term of office ending on the date of the Annual General Shareholders’ Meeting to be held in 2012: (i) Gary Robert Garrabrant, North American citizen, married, businessman, bearer of United States Passport No. 0258762 and enrolled with the Individual Taxpayer’s Registry (CPF/MF) under No.743.170.831-91, resident and domiciled in the City of Chicago, State of Illinois, USA, with offices located at Two North Riverside Plaza, suite 700; (ii) Thomas Joseph McDonald, North American citizen, married, businessman, bearer of United States Passport No.700.909.550 and enrolled with the Individual Taxpayer’s Registry (CPF/MF) under No.741.625.861-87, resident and domiciled in the City of Chicago, State of Illinois, USA, with offices located at Two North Riverside Plaza, suite 700; (iii) Caio
